DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 04/21/22 have been fully considered and entered. Claims 2 and 6 are canceled.  Applicant’s amendments are not found sufficient to overcome the cited prior art and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below. 
Response to Arguments
2.	Applicants amend claim 1 to recite that the particle size ranges from 120-500 microns. Howland discloses that the cut resistance is significantly improved when the sizes of the inorganic particles are relatively large <400 mesh (section 0004). Howland specifically teaches that it is preferred to use larger hard cut particles having a mesh size ranging from 100-400 (section 0090). A mesh size of 100 is equivalent to 149 microns. https://www.industrialspec.com/resources/mesh-and-micron-sizes/   As such, the Examiner is of the position that Howland teaches the use of particles in the claimed range. For this reason, the Examiner is of the position that the cited prior art of Howland renders the claimed particle size obvious. 

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1,3-5 and 7-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Howland, US 2016/0278458 in view of Kurino et al., US 8,110,129. 
	The published patent application issued to Howland teach a flexible elastomeric coated cut resistant fabric made from a knitted fabric of para-aramid fibers (abstract and 0007). Howland specifically teach coating a fabric with a least one layer of an elastomeric coating (acrylic based elastomers, natural rubbers, nitrile or polyurethane) mixed with hard cut resistant inorganic particles of least two sizes (section 0007, 0014 and 0088). It appears that the hard cut resistant inorganic particles differ only in size as Howland does not teach that the coating requires two chemically different types of particles. In words, it appears the coating can consist of one type of hard cut resistant inorganic particles of two different sizes.  As such, the Examiner is of the position that a coating consisting of the same particles of two different sizes still reads on the limitation of a polymeric elastomeric coating consisting of particles. Howland teaches using the particles in an amount ranging from 5-80 wt. % of the textile (section 0017).  Howland discloses that the cut resistance is significantly improved when the sizes of the inorganic particles are relatively large <400 mesh (section 0004). Howland specifically teaches that it is preferred to use larger hard cut particles having a mesh size ranging from 100-400 (section 0090). A mesh size of 100 is equivalent to 149 microns. https://www.industrialspec.com/resources/mesh-and-micron-sizes/   As such, the Examiner is of the position that Howland teaches the use of particles in the claimed range. Howland does not specifically teach the claimed para-aramid particles, however, the Examiner is of the position that a person of ordinary skill in the art would easily be able to select para-aramid particles material to impart the desired cut resistance and other desirable properties. 
	Howland does not teach the claimed para-aramid particles. 
	The patent issued to Kurino teach forming para-aramid particles (abstract). Said particles are made from polyparaphenylene terephthalamide (column 3, 35-45). Said particles can be mixed into polymers (column 1, 1-20). Said para-aramid particles exhibit excellent abrasion resistance, heat resistance, high strength and chemical resistance (column 1, 5-20). Therefore, motivated to provide a cut resistant article also having excellent abrasion resistance, heat resistance, high strength and chemical resistance, it would have been obvious to formulate the elastomeric coating of Howland with the para-aramid particles Kurino. Since Howland does not specifically exemplify any specific type of hard inorganic particle, the Examiner is of the position that it is proper to look to the prior art to identify suitable hard inorganic particles that can employed. Since para-aramid particles meet the requirement of being inorganic and the prior art of Kurino teach that para-aramid particles exhibit excellent abrasion resistance, heat resistance, high strength and chemical resistance, a person of ordinary skill in the art would be motivated to formulate the elastomeric coating of Howland using para-aramid particles. The Examiner is also of the position that particles possessing abrasion resistance and high strength would also have cut or puncture resisting properties.  Polyparaphenylene terephthalamide (PPTA/para-aramid) is generally known to be puncture and cut resistant as it often employed ballistic type fabrics. 
	With regard to claims 10-11, the combination of cited prior art does not teach the claimed basis weight, but does teach forming a glove with an elastomeric coating. It would be within the skill of an ordinary worker in the art to provide a glove with a base fabric of a suitable basis weight. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789